Citation Nr: 0424369	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  98-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for right leg varicose veins.

2. Entitlement to a higher initial evaluation, in excess of 
10 percent, for left leg varicose veins.

3.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for a seizure disorder.

4.  Entitlement to a higher initial (compensable) evaluation 
for bilateral hearing loss.

5.  Entitlement to a higher initial (compensable) evaluation 
for a weak left knee.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disorder.





REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
November 1996.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions in January 1997 and 
December 1999 by the Department of Veterans Affairs Regional 
Offices in Washington DC and Newark New Jersey, respectively.  
Here, the Board notes that during the course of this appeal 
the veteran transferred to the jurisdiction of the Newark, 
New Jersey Regional Office (RO).

In March 2004 the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.


FINDINGS OF FACT

1.  The service- connected varicose veins of the right and 
left legs are productive of no more than moderately severe 
impairment without evidence of persistent edema.

2.  The veteran has not experienced one major seizure in the 
last two years or at least two minor seizures in the last six 
months.

3.  The veteran's bilateral hearing loss is manifested by 
Level I hearing loss, bilaterally.

4.  The veteran's left knee disorder is manifested by 
complaints of pain, crepitus, tenderness, and flexion to 130 
degrees without x-ray evidence of arthritis.

5.  In January 1997 the RO denied service connection for a 
left ankle disorder.  The veteran did not appeal that 
decision.

6.  The evidence received subsequent to the January 1997 
rating action is so significant that it must be considered to 
fairly decide the merits of the claims for service connection 
for a left ankle disorder.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 30 percent for 
bilateral varicose veins have been met. 38 U.S.C.A. § 1155 
(West 2003; 38 C.F.R. Part 4, Diagnostic Code 7120 (1997).

2.  The criteria for a rating in excess of 10 percent for a 
seizure disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 8910, 8911 (2003).

3.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 2000); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003)

4.  The criteria for a 10 percent evaluation for a left knee 
disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.7, Part 4, Diagnostic Codes 5003, 5010, 5257, 5260 and 
5261 (2003)

5.  The additional evidence received since the January 1997 
rating decision is new and material and the requirements to 
reopen the veteran's claims of entitlement to service 
connection for a left ankle disorder have been met. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).
.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001. These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case. See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, statements of the case, 
in August 1998, November 1998, and March 2000 and 
supplemental statements of the case dated in November 1999, 
February 2002, and November 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in letters dated in 
April 2001 and January 2004, the RO specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument and the veteran has 
provided testimony in support of his claims.  

The Board notes that the VCAA letters noted above were mailed 
to the veteran subsequent to the appealed rating decisions in 
violation of VCAA and the veteran was not specifically 
informed to submit copies of evidence in his possession 
pertinent to his claim.  The Board, however, finds that in 
the instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records reveal evaluation and 
treatment beginning in late 1976 for bilateral, greater and 
lesser saphenous varicosities.  In March 1977 he was 
hospitalized at a service department medical facility for 
related complaints and underwent bilateral, greater and 
lesser saphenous stripping and ligation.

In March 1978 the veteran was evaluated for a petit mal 
seizure disorder of recent origin.  His seizures were 
attributed to a low birth weight.  He was prescribed 
Dilantin, which was recorded in 1985 to be presently well 
controlling this disorder.  His medication however was 
changed from Dilantin to Tegretol in 1985 due to gingival 
hyperplasia.  His seizure disorder was diagnosed as probable 
partial complex epilepsy in December 1987.

In December 1978 the veteran presented to a service 
department emergency room with an injury to his left ankle as 
a result of slipping on ice.  Physical examination found the 
ankle to be swollen and tender with painful movement.  An x-
ray showed no fracture.  Questionable severe sprain was 
diagnosed and the veteran's ankle was casted.  In late 
December 1978 the cast was removed and it was noted that the 
veteran's swelling was markedly decreased.  The veteran was 
started on range of motion exercises.  In July 1979 the 
veteran reported that the ankle continued to swell on and 
intermittent basis.  On examination the left ankle joint was 
noted to be swollen without pain and with a full range of 
motion.  Swollen left ankle, asymptomatic was the diagnostic 
assessment.

Service medical records record that the veteran has had a 
history of hearing loss since the 1980's as well as 
significant noise exposure. On an audiological evaluation in 
December 1987 the veteran was assessed as suffering from 
moderately-severe precipitous high frequency hearing loss on 
the left and moderate low frequency mixed hearing loss on the 
right.  He was issued a hearing aid for the right ear in May 
1990.

In June 1995 the veteran presented with complaints of 
bilateral knee pain, left greater than right.  It was noted 
that he had a history of left patellar dislocation 
approximately 25 years earlier.  Following a physical 
examination significant for bilateral patellar femoral 
crepitus and x-ray evidence of lateralization of the 
patellar, patellar femoral syndrome with malalignment was 
diagnosed.

On the veteran's April 1996 medical examination for service 
retirement the veteran was noted on clinical examination to 
have bilateral hearing aids and an elastic brace on the left 
knee.

Service connection for varicose veins, rated 10 percent 
disabling; weak left knee, seizure disorder, and bilateral 
hearing loss, each rated noncompensably disabling, was 
established by an RO rating action dated in January 1997.  

Subsequent to service, the veteran received treatment at a 
military facility for several problems.  He was admitted to a 
service department medical facility in March 1997 and 
underwent segmental vein stripping of the right leg.

In a statement dated in August 1997, a service colleague of 
the veteran reported that the veteran wore two hearing aids 
while in service and experienced difficulty in talking on the 
phone and engage in conversations with more than one person 
at a time due to his problems hearing. 

An examination for VA purposes was conducted in November 
1997.  At that time, it was noted that the veteran has worn a 
right-sided hearing aid since 1988 or 1989 and a left sided 
hearing aid since 1995. It was also noted that the veteran 
had varicosities, bilaterally and had underwent saphenous 
stripping on both his legs in 1977 had a second surgery on 
his right leg in 1997.  He was noted to wear support hose and 
experience daily swelling in his legs beginning from noon on.  
He reported pain and that his legs became tired.  There were 
no ulcerations.  Examination revealed superficial but marked 
varicosities above and below the knees, bilaterally with 
reticular blue discoloration around the ankles.  The left 
ankle was swollen.  There were varicosities with marked 
distortion and sacculation ranging in size from 1-2 cm in 
diameter involving the right poplitea and bilateral lower 
legs.  The feet were cold.  The examiner reported that the 
varicosities go along with cramping pain, edema, itching, and 
sometimes also burning sensations, particularly on exertion.  
The skin on both legs was very dry.  It was noted that the 
veteran was wearing a left-sided knee brace.  

On musculoskeletal examination, it was noted that the veteran 
had a questionable dislocation of his left knee in 1968.  He 
received no related surgery and underwent conservative 
treatment for six years.  His left knee complaints returned 
two years ago and consists of peri- and subpatellar pain and 
pains deep inside of the joint as well as occasional 
swelling.  The veteran complained that his left knee buckles 
out and locked up.  He utilizes a brace.  Walking stairs, 
turning and quick repetitive motions are followed by locking 
and pain.  His left knee gave way once and a while. The 
veteran reported a history of a severe left ankle sprain in 
1977 and that the ankle continues to swell up and will pop 
when walking and climbing stairs.  The veteran reported that 
he stayed at home taking care of his son.

On examination range of motion of the right knee was from 0 
to 136 degrees.  Range of motion of the left knee was from 0 
to 130 degrees.  The examiner noted the left knee had early 
arthritic deformation with a 4-degree valgus alignment and, 
yet, a full range of motion.  Medial line tenderness was 
noted on pressure.  The lateral collateral ligament was 
slightly elongated and tender on pulling.  The anterior 
cruciate ligament was firm.  Lachmann and pivot shift testing 
were negative.  There was marked patellar crepitation and 
marked peripatellar pain.  

The examiner noted that an x-ray of the veteran's left knee 
dated in June 1996 revealed increased subchondral sclerosing 
of the articular faces, narrowing of the lateral articular 
space, peaking intercondylar tubercles, and initial exophytic 
attachments to the condyles.  There was also marked patellar 
dysplasia and marked lateralization of the patella.  

The evaluation showed that the veteran's left ankle was puffy 
and swollen on examination with pain over the apex of the 
lateral malleolus.  The ranges of motion of the left ankle 
were slightly restricted in comparison to the right.  The 
examiner reported that an x-ray of the left ankle revealed a 
distal fibula with a mild deformation probably due to an old 
fracture.

On neurological examination it was noted that the veteran had 
a history of epilepsy since 1976 with no episodes of 
unconsciousness but swaying and lightheadedness for a while.  
The veteran was noted to be on anticonvulsant medications 
ever since. The last seizure was reported to have happened 
years ago.  His seizure disorder was noted to be successfully 
suppressed by medication.

The diagnoses were severe varicosities, both legs, above and 
below the knee, seizure disorder controlled with medication, 
moderate osteoarthritis and patellar dysplasia with 
lateralization of the patella, left knee, and residuals of an 
old left ankle fracture with swelling and pain on use.

A December 1997 examination report contains a diagnosis of 
bilateral hearing loss and paroxysmal tinnitus.

An RO rating action dated in July 1998, in pertinent part, 
granted the veteran a temporary total disability rating (100 
percent) for his bilateral varicose veins from March 24, 1997 
to April 30, 1997 pursuant to the provisions of 38 C.F.R. 
§ 4.30 (2003).

VA outpatient treatment records compiled between February and 
April 1998 include the report of an evaluation in February 
1998 for his complaints of seizures.  It was noted that the 
veteran's last EEG and was in 1980 and was not conclusive for 
seizures. The veteran's last seizure was also noted to be in 
1980.  The veteran denied any history of loss of 
consciousness.  On examination, the veteran was oriented 
times 3.  His speech was fluent and coherent.  He was able to 
do simple calculations.  Cranial nerves 2-12, as well as, 
motor and sensory examination were essentially normal.   A 
March 1998 EEG was interpreted to show no focal activity.

On VA examination in November 1998, the veteran reported 
dislocating his left kneecap in 1970.  The veteran reported 
problems if he goes over one mile in walking, climbing 
stairs, turning, or standing for prolonged periods.  The 
veteran also noted the feeling of weakness, stiffness, and 
easy fatigability.  Examination of the left knee revealed no 
quadriceps atrophy, effusion, increased heat, or swelling.  
There was pain to palpation of the medial and lateral joint 
lines as well as the tibial tubercle inferiorly.  Positive 
patellofemoral grinding test was noted anteriorly.  Drawer 
test was negative bilaterally.  There was no pain to 
stressing the medial or lateral collateral ligaments.  X-rays 
were interpreted to be negative.  Patellofemoral arthritis 
was diagnosed. 

On examination of the veins, the veteran gave a history of 
varicose veins in both legs.  It was noted that he had 
surgery twice, once in 1977 and again in 1996.  The veteran 
said that he has to wear a TED stocking all the time.  If he 
did not wear that, he had pain, discomfort, tiredness, and an 
inability to do prolonged standing or walking.  Examination 
of the lower limbs revealed deep as well as superficial 
varicose veins in both legs.  The left leg saphenous varicose 
veins extended from the thigh to the calf area and involved 
small saphenous veins.  There were also some superficial 
varicose veins noted in the ankle and feet area in both legs.  
Superficial varicose veins are present in both legs extending 
from mid-leg to the ankle area.  There was skin 
discoloration.  Peripheral pulses were good and no skin 
ulceration was present.  Superficial and deep varicose veins 
in both legs, status post surgery twice, with recurrence and 
residual pain was diagnosed.  

On neurological evaluation, the veteran reported sustaining 
an injury to his head in service and afterwards the onset of 
a seizure disorder controlled initially by Dilantin and since 
the mid 1980s by Tegretol.  It was noted that his dosage was 
titrated to 800 mg per day and that he was doing well for 
over ten years.  Approximately six to seven months ago, 
however, the veteran reportedly had breakthrough seizures, 
which were described as staring episodes consistent with 
partial complex seizures.  His medication was adjusted to 
1,000 mg per day and, for the past four months; he has had no 
seizure activity.  The veteran denied any other neurological 
symptoms like headache, double vision, blurred vision, 
dizziness, or new focal motor sensory dysfunction.  On mental 
status examination, the veteran was found to be awake, alert 
and oriented times three.  Language and higher intellectual 
faculties are intact with appropriate fund or knowledge 
demonstrated.  On cranial nerve examination visual fields 
were full to confrontation analysis.  The pupils were 2.5 to 
2 mm briskly reactive to light bilaterally.  Extraocular 
muscles were full.  There was a slight paresis on convergence 
of the medial rectus muscle on the left.  There was full 
facial sensation and strength.  The face and the palate were 
symmetrical.  The tongue and the uvula were midline.  On 
sensory examination the veteran's extremities were intact to 
fine touch and pinprick.  On motor examination the veteran's 
motor strength was 5/5 and he had normal tone and bulk.  Deep 
tendon reflexes were 2+ on the left, 3 at the biceps and 
triceps on the right, 2 at the knees and ankles bilaterally.  
There was no evidence of dysemetria, tremor, or pass-pointing 
on coordination testing.  Rapid alternating movements were 
intact and gait was normal.  Partial complex seizures with 
secondary generalization, well controlled currently on dosage 
of medications were the diagnosis. 

On audio examination it was noted that the veteran has been 
wearing military issued hearing aids since 1989.  He said 
that his hearing loss was due to noise exposure on the firing 
range and re reported tinnitus bilaterally, which is 
intermittent.   Audiological evaluation revealed pure tone 
thresholds in the right ear at frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 hertz were 50, 50, 25, 20, and 20 
decibels, respectively, for a four-frequency average of 29 
decibels.  Pure tone thresholds in the left ear at 
corresponding frequencies were 10, 15, 5, 20, and 65 decibels 
for a four-frequency average of 26 decibels.  Speech 
recognition ability in the right ear was 96 percent correct 
and in the left ear 100 percent correct.  The examiner 
commented that hearing thresholds in the left ear are within 
normal limits to 3,000 hertz with a severe sensory neural 
loss from 4,000 to 8,000 hertz.  In the right ear, a mild to 
moderate conductive hearing loss between 250 and 1500 hertz 
with essentially normal hearing thresholds from 3,000 to 
4,000 hertz and a moderate sensory neural hearing loss 
thereafter.

When examined by VA in July 2000, the veteran reported 
varicose veins in both legs and complained of pain on 
prolonged standing and walking.  He stated that he worked as 
a clerk in a state courthouse.  His job required a lot of 
standing and by the end of the day he was in a lot of pain 
and discomfort. On examination of the right leg superficial 
varicose veins were noted all over in the ankle, in the feet, 
and also in the mid leg area on the medial aspect of the 
thigh, throughout the leg.  There were some minimal deep 
varicose veins noted in the small saphenous venous area.  
Dorsalis pedis pulse was palpable.  There was no skin 
ulceration.  Skin discoloration was noted in the ankle and 
foot. 

Examination of the left leg revealed saccular varicose veins 
present in the small saphenous venous distribution in the 
posterior aspect of the calf muscle and superficial varicose 
veins were present throughout the leg, more prominent in the 
ankle and foot area with skin discoloration.  There was no 
skin ulceration.  Dorsalis pedis pulse was palpable 
bilaterally.  Superficial and deep varicose veins, both legs, 
status post surgery twice with recurrence and residual pain 
was the diagnosis.  On examination of the left knee, the 
veteran reported pain that had increased slowly in intensity 
and in duration and most noticeable with activity such as 
long distance walking, and squatting down.  

Examination of the left knee revealed no deformity or muscle 
atrophy.  There was no swelling or effusion into the joint.  
Both active and passive ranges of motion were within normal 
limits.  Extension was to 0 degrees and flexion was to 135 
degrees without pain.  There was no instability or 
tenderness.  McMurray test was negative.  Muscle strength was 
5/5.  Slightly increased crepitation was found in the 
patellofemoral joint.  X-rays were interpreted to be within 
normal limits.  Degenerative joint disease of the left knee 
was diagnosed.  

On neurological examination, the veteran reported a history 
of seizures controlled with medication until the spring of 
1998.  At that point he started to experience recurrences of 
his prior symptoms involving episodes of unawareness and 
unresponsiveness.  It was noted that there was no motor 
activity noted during these episodes and there was no loss of 
tone.  At least one of these episodes was reported to occur 
while he was walking and his walking was not affected during 
his period of unawareness.  His medication was adjusted and 
since he has remained free of further episodes.  On 
examination of the eyes he had non-sustained nystagmus on 
extreme right gaze.  On mental status examination, he was 
alert and oriented with fluent speech.  There were no 
apparent cognitive deficits.  On cranial nerve examination it 
was noted that he had a mild bilateral hearing loss that 
affected his right more than his left but that, otherwise, 
the remainder of his cranial nerves was normal.  Sensory 
examination revealed no focal deficits.  The veteran's 
station and gait were normal.  Tandem gait was normal.  
Romberg was negative.  His reflexes were very brisk with his 
right knee jerk being more active than the left.  Otherwise 
reflexes were present and seemed normal and symmetric.  
Babinski responses were absent.  Complex partial seizures 
were the diagnostic assessment.  

On audiological examination, the veteran reported essentially 
no change since his previous hearing test in 1998.  
Audiological evaluation showed that pure tone pure tone 
thresholds in the right ear at frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 hertz were 50, 55, 25, 25, and 15 
decibels, respectively, for a four-frequency average of 30 
decibels.  Pure tone thresholds in the left ear at 
corresponding frequencies were 10, 15, 10, 30, and 65 
decibels for a four-frequency average of 30 decibels.  Speech 
recognition ability in the right ear was 100 percent correct 
and in the left ear 96 percent correct.  The examiner 
commented that hearing thresholds in the left ear are within 
normal limits through 2,000 hertz with a mild to severe 
sensorineural loss between 3,000 and 8,000 hertz.  In the 
right ear, a mild to moderate conductive hearing loss between 
250 and 1500 hertz with normal hearing thresholds between 
2,000 and 4,000 hertz and a moderate loss thereafter.

A VA medical record dated in November 2000 reports vascular 
lab results from October 2000 related to the veteran's 
bilateral lower extremity veins.  These results showed no 
evidence of deep or superficial vein thrombus, or post 
thrombic disease.  There was no evidence of sapho-femoral 
junction in either lower extremity, and no evidence of intact 
saphenous vein.  There were small varicosities noted in the 
bilateral thighs and calves.  The bilateral common femoral 
veins were incompetent as were the bilateral popliteal veins.  
In the left lower extremity, the lesser saphenous vein was 
severely incompetent with multiple incompetent branches 
extending to the medial calf.  There is no evidence of 
incompetent perforators, and the tibial vessels appeared 
competent.  It was noted that the veteran requested large, 
thigh high compression stockings, which were presently out of 
stock.

At a hearing before a hearing officer at the RO in May 2003, 
the veteran reported being issued hearing aids in service, 
which he later lost while moving.  He said that the VA issued 
him a hearing aid for his right ear but not for his left ear 
hearing loss, which he testified has gotten a little worse.  
The veteran testified that his left knee will lock for a 
brief period on an almost daily basis and that he is 
precluded from activity such as prolonged walking due to left 
knee pain and discomfort.  He said that he is precluded by 
his varicose veins from wearing a knee brace.  The veteran 
described an injury to his left ankle in service and current 
problems, to include enlargement and popping, with his left 
ankle.  He said he has presented these problems to his 
physicians but that "they see nothing wrong."  The veteran 
also described evaluation and treatment provided to him for 
his bilateral varicose veins.  He said that he wears support 
hose every day and that that keeps the swelling down.

On VA examination in June 2003, the veteran reported a 
history of varicose veins with surgery in 1976 and 1996.  He 
said that he wears support stockings and that they help to 
decrease his pain.  On physical examination, the veteran's 
carriage, posture and gait were noted to be normal.  Saccular 
varicose veins were noted on the left leg with small 
saphenous venous distribution in the posterior aspect of the 
leg especially from the knee joint below down to the ankle 
and foot area.  They were about 0.5 inch in diameter.  There 
was also noted saccular varicose vein, a little less about 
0.25 inch diameter in the anterior aspect of the ankle 
extending p to the foot and about 68 inches in length.  There 
were a lot of superficial veins scattered throughout both in 
the thigh area, medial aspect of the leg and also in the foot 
area and especially in the ankle and foot area causing skin 
discoloration.  Dorsalis pedal pulse was palpable.  There was 
no skin ulceration.  Right leg examination noted a small 
length of about 8-10 inches of saccular varicose veins about 
0.25 inch in diameter in the anterior aspect of the ankle 
area extending to the foot.  The veteran also had scattered 
spider web like superficial varicose veins from thigh to the 
foot area with some skin discoloration.  No skin ulceration 
was noted.  Dorsalis pedis pulse was palpable.  There was no 
ankle edema.  Superficial and deep varicose veins bilaterally 
post surgery twice with recurrence and residuals as noted 
were the diagnosis.  

On orthopedic examination the veteran reported a history of 
left ankle sprain in service and a misaligned left kneecap.  
He complained of grinding and pain under his patella and left 
knee discomfort with activity such as crouching.  He said 
that his left knee swelled a few weeks ago and that it was 
helped with one day's rest.  On physical examination, the 
left ankle had no swelling, warmth, tenderness, crepitus, or 
effusion.  It was stable.  He had 30 degrees of inversion, 
flexion, and extension, and 20 degrees of eversion.    

The left knee had no swelling, warmth, tenderness, crepitus, 
or effusion.  There was no joint line tenderness and the knee 
was stable times four.  Extension was to 0 degrees and 
flexion was to 130 degrees.  Pressure on the patella was not 
painful.  X-rays of the left knee and left ankle were 
interpreted to be normal.  Normal examination of the left 
knee and left ankle was the diagnosis.  

On audiological examination the veteran reported that he has 
noticed a decrease to his hearing sensitivity bilaterally 
over the last six to eight months.  The veteran, a court 
clerk, also reported that his hearing loss is causing 
problems at work as he finds it extremely hard to hear in a 
courtroom.  Audiological evaluation revealed pure tone 
thresholds in the right ear at frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 hertz were 60, 55, 35, 40, and 35 
decibels, respectively, for a four-frequency average of 41 
decibels.  Pure tone thresholds in the left ear at 
corresponding frequencies, were 30, 25, 20, 40, and 80 
decibels for a four-frequency average of 41 decibels.  Speech 
recognition ability in the right ear was 96 percent correct 
and in the left ear 94 percent correct.  The examiner 
commented that there is a mild hearing loss in the left ear 
at 250 hertz through 500 hertz, hearing within normal limits 
at 1000 hertz through 2000 hertz with a mild to severe 
sensorineural hearing loss at 3,000 to 8,000 hertz.  In the 
right ear, there was a mild to moderate conductive hearing 
loss between 250 and 1500 hertz with a mild to moderate 
sensorineural hearing loss at 2,000 through 8,000 hertz.

At his hearing before the undersigned Veterans Law Judge in 
March 2004, the veteran confined his testimony to his left 
ear hearing loss.  He stated that he was issued a left ear 
hearing aid in service but that it was misplaced during a 
move and has not been replaced through the VA.  He said that 
his left ear hearing loss has gotten progressively worse.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent as far 
as can practicably be determined the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155.  
The veteran has appealed from the initial ratings assigned 
for her disabilities upon an award of service connection.  
Thus, consistent with the facts found, a rating may be higher 
or lower for segments of the time under review, which is to 
say that the rating may be "staged".  Fenderson v. West, 12 
Vet. App. 119 (1999); see Francisco v. Brown, 7 Vet. App. 55 
(1994) (where an increased rating is at issue, the present 
level of disability is the primary concern).  In addition, 
where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effects of pain on that functional 
activity.  38 C.F.R. §§ 4.10, 4.40, 4.45.  If a disability 
involves a major joint or a group of minor joints, VA will, 
in applying the regular schedular criteria, consider 
functional impairment caused by painful motion of a joint 
with periarticular pathology.  It is the intention of the 
rating schedule to recognize actually painful, unstable or 
malaligned joints due to healed injury as entitled to at 
least the minimal compensable rating for that joint.  See 
38 C.F.R. § 4.59.  

Varicose Veins

The Board initially notes that during the course of this 
appeal, the regulations governing the evaluation of diseases 
of the cardiovascular system in the Schedule for Rating 
Disabilities were revised, effective January 12, 1998. See 62 
Fed. Reg. 65, 207-224 (1997).  Here, either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date. VAOPGCPREC 3-2000.

When moderate with varicosities involving superficial veins 
below the knees with symptoms of pain and cramping on 
exertion, bilateral or unilateral a rating of 10 percent cent 
is warranted.  

When moderately severe with varicosities involving 
superficial veins above and below the knee with varicosities 
of the long saphenous ranging in size from one to two 
centimeters in diameter with symptoms of pain or cramping on 
exertion and no involvement of the deep circulation a 20 
percent rating is warrant for unilateral and a 30 percent 
rating for bilateral. 

A 40 percent evaluation is assigned for severe unilateral 
varicose veins involving superficial veins above and below 
the knee with involvement of the long saphenous rating over 
two centimeters in diameter, marked distortion and 
sacculation with edema and episodes of ulceration and no 
involvement of the deep circulation.  

A 50 percent evaluation is assigned for severe bilateral 
varicose veins involving superficial veins above and below 
the knee with involvement of the long saphenous rating over 
two centimeters in diameter, marked distortion and 
sacculation with edema and episodes of ulceration and no 
involvement of the deep circulation and, a 60 percent 
evaluation is assigned for pronounced bilateral varicose 
veins with secondary involvement of the deep circulation as 
demonstrated by Trendelenburg's and Perthe's tests, 
ulceration and pigmentation. See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

On January 12, 1998, the rating criteria for varicose veins 
were revised and are found in 38 C.F.R. § 4.104, Code 7120 
(2003).  Under the revised criteria a 20 percent evaluation 
is assigned for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema; a 40 percent evaluation is assigned 
when there is evidence of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; a 60 percent evaluation is assigned when there is 
evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration; 
and, a 100 percent evaluation is assigned when there is 
evidence of massive board-like edema with constant pain at 
rest. See 38 C.F.R. § 4.104, Diagnostic Codes 7120

The medical evidence demonstrates that in 1977, the veteran 
underwent bilateral greater and lesser saphenous stripping 
and ligation of his varicose veins and segmental vein 
stripping of the right leg in 1977.  Post service VA 
examinations show that subsequent to service the veteran has 
had varicosities with marked distortion and sacculation noted 
on VA examination in November 1997 to range in size from 1-2 
cms in diameter and on VA examination in June 2003 to be 0.5 
inches in diameter on the left leg and 0.25 inches in 
diameter on the anterior aspects of the ankles, bilaterally.  
Superficial varicose veins were noted on VA examination in 
November 1998 to extend from the mid-leg to the ankle area, 
on his most recent VA examination in June 2003 to be 
scattered from the thigh area of both legs to the feet. The 
medical evidence of record has consistently reflects that 
there is no evidence of ulceration, skin breakdown, or deep 
vein thrombosis.  Based on this evidence the Board finds that 
the bilateral varicose veins are moderately serve and warrant 
a 30 percent evaluation based on the rating criteria in 
effect prior to January 12, 1998.  However, this same 
evidence does not provide a basis for a rating in excess of 
30 percent.  The VA examinations showed no evidence of 
persistent edema or ulceration.  The diameters did not exceed 
2 cm.  Although swelling of the left ankle was reported 
during the 1997 VA examination, this was attributed to a left 
ankle injury.   Thus a rating in excess of 30 percent under 
the old or revised criteria is not warranted.  The evidence 
is not equipoise as to warrant the application of the benefit 
of the doubt doctrine.  38 C.F.R. § 3.102 (2003).  The 30 
percent rating is warranted effective December 1, 1996,the 
day following his retirement from active duty.  This is the 
highest and only rating warranted throughout the appeal 
period.  Fenderson v. West, 12 Vet App 119 (1999).  

Seizure Disorder

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post- convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized). 38 C.F.R. § 4.121.

The term psychomotor epilepsy refers to a condition that is 
characterized by seizures and not uncommonly by a chronic 
psychiatric disturbance as well. Psychomotor seizures consist 
of episodic alterations in conscious control that may be 
associated with automatic states, generalized convulsions, 
random motor movements (chewing, lip smacking, fumbling), 
hallucinatory phenomena (involving taste, smell, sound, 
vision), perceptual illusions (deja vu, feelings of 
loneliness, strangeness, macropsia, micropsia, dreamy 
states), alterations in thinking (not open to reason), 
alterations in memory, abnormalities of mood or affect (fear, 
alarm, terror, anger, dread, well-being), and autonomic 
disturbances (sweating, pallor, flushing of the face, 
visceral phenomena such as nausea, vomiting, defecation, a 
rising feeling of warmth in the abdomen). Automatic states or 
automatisms are characterized by episodes of irrational, 
irrelevant, disjointed, unconventional, asocial, purposeless 
though seemingly coordinated and purposeful, confused or 
inappropriate activity of one to several minutes (or, 
infrequently, hours) duration with subsequent amnesia for the 
seizure.  The seizure manifestations of psychomotor epilepsy 
vary from patient to patient and in the same patient from 
seizure to seizure. 38 C.F.R. § 4.122(a) (2002).

The rating criteria for seizure disorders, set forth under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 100 percent evaluation is 
warranted for twelve major seizures during the preceding 
year; an 80 percent evaluation is warranted for four major 
seizures, or more than ten minor seizures weekly, during the 
preceding year; a 60 percent evaluation is warranted for 
three major seizures, or nine to ten minor seizures weekly, 
during the preceding year; a 40 percent evaluation is 
warranted for one major seizure during the preceding six 
months or two major seizures, or five to eight minor seizures 
weekly, during the preceding year; a 20 percent evaluation is 
warranted for one major seizure during the preceding two 
years or two minor seizures during the preceding six months; 
and a 10 percent evaluation is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures.

A review of the record shows that veteran is currently in 
receipt of a 10 percent disability evaluation for his 
service-connected seizure disorder.  The service medical 
records and VA examination in November 1997 show that he has 
been prescribed medications for control of his seizures and 
that he has not had a seizure in a number of years prior to 
the November 1997 examination.  A neurological examination in 
February 1998 and an EEG in March 1998 revealed no 
abnormalities.  However the veteran, on VA examinations in 
November 1998 and July 2000, reported a recurrence of his 
seizure episodes approximately six to seven months in the 
Spring of 1998 manifested by episodes of unawareness and 
unresponsiveness, which were resolved by an adjustment in the 
veteran's medications earlier.  The veteran has acknowledged 
on multiple occasions that his seizures are under control 
with the use of medication.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation. 38 C.F.R. § 4.7.  There is no 
indication from the lay or medical evidence the veteran's 
seizure disorder is productive of at least one major seizure 
in the last two years or at least two minor seizures in the 
last six months, which is the requirement for a higher 
disability evaluation under Diagnostic Codes 8910 (grand mal 
epilepsy) and 8911 (petit mal epilepsy).  This is the highest 
and only rating warranted throughout the appeal period.  
Fenderson v. West, 12 Vet App 119 (1999).  The evidence is 
not equipoise as to warrant the application of the benefit of 
the doubt doctrine.  38 C.F.R. § 3.102.

Bilateral Hearing Loss

Under the Rating Schedule, disability evaluations for 
bilateral hearing loss disability range from noncompensable 
to 100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  The 
evaluations derived from the schedule are intended to make 
allowance for improvement by hearing aids.  Hearing 
impairment will be evaluated solely on pure tone averages 
when either the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86. 38 C.F.R. § 4.85, Diagnostic Code 6100.

During the course of this appeal, the criteria for rating 
hearing loss were revised, effective June 10, 1999. 64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, which 
ever results in the higher numeral.  That numeral will then 
be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this instance, the November 1998, July 2000, and June 2003 
audiological test results all yield numeric designation which 
equate to Level I hearing loss in the right ear and Level I 
hearing loss in the left ear using Table VI.  This results in 
a noncompensable rating.  This is the highest rating 
warranted during the appeal period.  Fenderson v. West, 12 
Vet App 119 (1999).  The evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.

Left Knee

The veteran's left knee is currently assigned a 
noncompensable rating by the RO under diagnostic Code 5257.  
Under diagnostic code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent rating 
requires moderate impairment.  A 30 percent rating requires 
severe impairment.  38 C.F.R. Part 4, Diagnostic Code 5257.

Alternatively the veteran's left knee can be rated based on 
limitation of motion under diagnostic codes 5260 or 5261.

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.

Limitation of extension of the leg (normal being to 
approximately 0 degrees, will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is no percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.  

The Board observes that in Plate II at 38 C.F.R. § 4.71 
(2003), "normal" range of motion of the knee joint is from 0 
degrees of extension to 140 degrees of flexion.

In VAOPGCPREC 23-97 (July 1, 1997) VA General Counsel stated 
that, when a knee disorder is rated under Diagnostic 
Code 5257, and a veteran also has limitation of knee motion, 
which at least meets the criteria for a no percent evaluation 
under Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis with limitation of motion and 
flexibility.  However, General Counsel stated that if the 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  See also VAOPGPREC 9-98 
(August 14, 1998). 

The record establishes that the left knee condition is 
manifested by complaints of pain, instability, and clinical 
findings of patellofemoral tenderness, and crepitus.  
Additionally flexion was to 130 degrees.  The Board finds 
that the degree of impairment involving the left knee more 
nearly approximates the criteria for slight impairment under 
Diagnostic Code 5257.  38 C.F.R. § 4.7.  Accordingly, a 
rating of 10 percent is warranted, effective December 1, 
1996.  This is the highest rating warranted during the appeal 
period.  Fenderson v. West, 12 Vet App 119 (1999).

However, the same evidence does not provide a basis for a 
rating in excess of 10 percent.  The medical evidence does 
not objectively confirm any left knee instability or 
subluxation.  Additionally, as previously indicated extension 
of the left knee was to 0 degrees and flexion was to 130 
degrees.  Furthermore, VA x-rays showed no evidence 
arthritis.  Thus, the criteria for a higher rating have not 
been met. 

Under the principle of DeLuca, further consideration is given 
to the veteran's complaints of pain as well as weakness, 
atrophy and other manifestations, which affect function.  
Generally, these ratings should address the manifestations as 
productive of additional loss of motion.  In the instant 
case, despite the veteran's complaints of pain there is no 
objective evidence of additional motion limitation or 
additional function loss to include weakness to support a 
rating in excess of 10 percent.  See DeLuca, 8 Vet. App. 202.  

New and Material Evidence to Reopen the Claim for Service 
Connection for a Left Ankle Disorder

Service connection for a left ankle disorder was denied by an 
RO rating decision dated in January 1997.  The veteran did 
not appeal this determination and, thus, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(c).  However, the veteran may reopen his claim by submitting 
new and material evidence. 38 U.S.C.A. § 5108 (West 2002).

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The additional pertinent evidence submitted since the January 
1997 rating decision includes VA medical records, which show 
that the veteran was noted to have a swollen left ankle on VA 
examination in November 1997 with slightly restricted range 
of motion.  There was also radiological evidence of 
pathology, which was suggestive of an old fracture.  The 
veteran testified in May 2003 of continuing left ankle 
enlargement and popping since his injury to the left ankle in 
service.  The additional pertinent evidence received since 
the January 1997 decision is new and material in that it 
reflects the presence of existing left ankle pathology.  As 
such the claim is reopened.  


ORDER

A higher initial evaluation, of 30 percent, for bilateral 
varicose veins is granted subject to the laws and regulations 
governing monetary awards.

A higher initial evaluation, in excess of 10 percent, for a 
seizure disorder is denied.

A higher initial (compensable) evaluation for bilateral 
hearing loss is denied.

A higher initial rating of 10 percent is granted for a left 
knee disability is granted subject to the laws and 
regulations governing monetary awards.

New and material evidence having been received, the claim for 
service connection for a left ankle disorder is reopened and 
to this extent only, the appeal is granted.


REMAND 

Once a claim is reopened, the Board's final decision must be 
based on a de novo review of the record.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  Having reopened the veteran's 
claim, the Board must now consider whether it may render a 
decision based on the evidence of record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this regard, the service medical records reflect that the 
veteran was treated for a left ankle injury.  Post service VA 
x-rays of the left ankle reveal a distal fibula with a mild 
deformation suggestive of an old fracture.  The Board finds 
that a current VA examination is warranted.

Accordingly, the case is Remanded for via the Appeals 
Management Center (AMC) in Washington D.C. for the following 
actions:

1.  The RO should request the VA medical 
facility to furnish any additional 
medical records covering the period from 
May 2001 to the present pertaining to 
treatment for a left ankle disability.

2.  A VA examination by an orthopedist 
should be conducted to determine the 
nature, severity, and etiology of any 
left ankle disorder.  The claims folder 
is to be made available to the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.  Following the examination, 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that any left ankle disorder 
diagnosed is related to service.  A 
complete rationale should be provided for 
any opinion expressed.

3.  Thereafter, the RO should 
readjudicate the issue on appeal. I f the 
determination remains unfavorable to the 
veteran; he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



